UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): June 21, 2011 SALON MEDIA GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 0-26395 94-3228750 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 101 Spear Street, Suite 203, San Francisco, California 94105 (Address of principal executive offices) Registrant’s telephone number, including area code: (415) 645-9200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 21, 2011, Mr. Richard Gingras resigned from his position as the Chief Executive Officer and Director of Salon Media Group, Inc. (the “Company”), effective as of July 8, 2011. Mr. Gingras is resigning to accept a position at another company. Mr. Gingras’ resignation was not related to any disagreement or dispute with the Company’s management or the other members of the Board of Directors of the Company.We anticipate that the Board of Directors of the Company will appoint a successor to Mr. Gingras’ offices in the near future. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 22, 2011 SALON MEDIA GROUP, INC. Registrant By: /s/ Norman Blashka Norman Blashka Chief Financial Officer
